Citation Nr: 1104456	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  04-08 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than September 14, 2001, 
for service connection for residuals, right ophthalmic artery 
aneurysm, post operative, associated with hypertension.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel
INTRODUCTION

The Veteran served on active duty from August 1974 to December 
1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which granted service connection for residuals 
of a right periophthalmic/intracavernous aneurysm, effective 
April 27, 2002.  In May 2003, the Veteran filed a notice of 
disagreement (NOD) with the effective date assigned.

In October 2003, the Veteran testified before a decision review 
officer (DRO) at the RO.  In a November 2003 rating decision, the 
DRO granted an effective date of September 14, 2001 for the award 
of service connection for residuals of the right ophthalmic 
aneurysm.

In May 2005, the Veteran testified during a Board hearing in 
Washington, D.C., before an Acting Veterans Law Judge who is no 
longer employed by the Board.  By correspondence dated in August 
2008 the Veteran waived her right to an additional hearing.  A 
transcript of the hearing is of record.

In June 2006, the Board remanded the issue to the RO, via the 
Appeals Management Center (AMC) for additional action.  In a 
September 2008 decision, the Board denied an earlier effective 
date for the award of service connection for residuals of an 
ophthalmic aneurysm, along with an earlier effective date for the 
award of a 20 percent rating for residuals of a subarachnoid 
hemorrhage.  The Veteran, in turn, appealed the decision to the 
United States Court of Appeals for Veterans Claims (the Court).  
Pursuant to a March 2010 Joint Motion, the Court affirmed the 
Board's decision denying an earlier effective date for the award 
of a 20 percent rating for residuals of a subarachnoid hemorrhage 
due to a cerebral artery aneurysm, and vacated the Board's 
decision denying an earlier effective date for the award of 
service connection for residuals of an ophthalmic aneurysm and 
remanded the issue to the Board for further proceedings 
consistent with the Joint Motion.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran's initial claim for service connection for 
residuals of a right ophthalmic aneurysm was received on 
September 9, 1996; the claim remained pending and unadjudicated 
until the April 2003 rating decision that awarded service 
connection.

CONCLUSION OF LAW

The criteria for entitlement to an effective date of September 9, 
1996, but no earlier, for the award of service connection for 
residuals of a right ophthalmic aneurysm, have been met.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.400 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).  In this case the Veteran has requested an 
effective date in September 1996 for the award of service 
connection for residuals of a right ophthalmic aneurysm.  Given 
the favorable disposition of the claim, the Board finds that all 
notification and development actions needed to fairly adjudicate 
the claim have been accomplished.
Factual Background

On September 9, 1996, the Veteran submitted a claim for service 
connection for "hypertension and also cerebral aneurysm as a 
result of this problem."  She indicated that an aortic aneurysm 
occurred in August 1996 and that she would be having surgery at a 
later date.  Private medical records attached to her claim (from 
Dr. N.) indicated that she had a subarachnoid hemorrhage 
secondary to a cerebral aneurysm.  It was also noted that the 
Veteran had a "probable" right-sided aneurysm proximal to the 
ophthalmic artery.  

In October 1996, the Veteran submitted correspondence (VA Form 
21-4138) indicating that she was submitting additional records 
from Dr. N. relating to a second surgery in support of her 
pending claim for service connection filed in September 1996.  
The attached medical records indicated that the Veteran had an 
incidental right ophthalmic artery aneurysm and that she 
underwent an elective craniotomy and clipping of the aneurysm.  

In a February 1997 rating decision, the RO denied service 
connection for hypertension and for intracranial subarachnoid 
hemorrhage secondary to a cerebral aneurysm.  The rating decision 
did not specifically mention the incidental right ophthalmic 
aneurysm.  The Veteran was notified of the denial in a letter 
dated later that month.

Later in February 1997, the Veteran submitted additional service 
treatment records and post-service medical records and requested 
that her claim be reconsidered.  In a February 1997 letter, Dr. 
N. opined that in patients with aneurysms, hypertension may lead 
to aneurysmal hemorrhage. 

In a March 1997 rating decision, the RO again denied service 
connection for hypertension and for intracranial subarachnoid 
hemorrhage secondary to a cerebral aneurysm.  The Veteran was 
notified of the denial in a letter dated later that month.  

In April 1997, the Veteran submitted additional medical evidence 
and requested that her claims for service connection for 
hypertension and for cerebral aneurysm be reconsidered.  In an 
attached April 1997 letter, Dr. D., a private physician, noted 
that on three occasions during military service, it was noted 
that the Veteran had high blood pressure.  The physician further 
opined that stress of military life can cause or worsen arterial 
hypertension and that it was highly probable that the Veteran's 
current conditions were related to military service.  

In a September 1997 rating decision, the RO denied service 
connection for hypertension and for subarachnoid hemorrhage.  The 
Veteran was notified of the decision in a letter dated that 
month.  

In October 1997, the Veteran submitted additional medical 
evidence and requested reconsideration.  The RO interpreted this 
correspondence as a request to reopen her claims for service 
connection, and, in a May 1998 rating decision, the RO found that 
new and material evidence had not been received to reopen the 
claim for service connection hypertension and for a secondary 
subarachnoid hemorrhage.  She was notified of the decision in a 
letter dated in June 1998.  

In July 1998, the Veteran filed a timely notice of disagreement 
(NOD) with the decision "denying service connection for 
hypertension with aneurysm."  A statement of the case (SOC) was 
issued in August 1998, and the Veteran filed a substantive appeal 
in September 1998.      

Subsequently, in an August 1999 rating decision, the RO granted 
service connection for hypertension and for subarachnoid 
hemorrhage middle cerebral artery aneurysm, PO, secondary to 
hypertension.  The Veteran was awarded a 10 percent disability 
rating for each disability, effective April 10, 1997.  In April 
2000, she filed a NOD with the effective date assigned, and the 
RO issued a SOC in October 2000.  The Veteran filed a substantive 
appeal in January 2001, which the RO determined was untimely.  
Therefore, she did not perfect an appeal of either the effective 
dates or the ratings awarded through this decision and they 
became final in August 2000. 
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.104 
(2010).

On September 14, 2001, the RO received correspondence from the 
Veteran's Congressional representative.  In a September 2001 
letter, the Veteran requested assistance from her Congressional 
representative with her claim for service connection for two 
cerebral aneurysms.  The RO interpreted this correspondence as an 
informal claim for benefits.

In the April 2003 rating decision at issue on appeal, the RO 
awarded service connection for right 
periophthalmic/intracavernous aneurysm as secondary to the 
Veteran's service-connected hypertension.  The RO assigned a 30 
percent rating, effective April 27, 2002.  As mentioned, the RO 
later assigned an effective date of September 14, 2001 (the date 
of the informal claim for benefits).

Laws and Regulations

The effective date for an award of disability compensation based 
on an original claim for direct service connection, if the claim 
is received within one year after separation from service, shall 
be the day following separation from active service or the date 
entitlement arose; otherwise, and for reopened claims, it shall 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Under VA law there is no basis for 
a freestanding earlier effective date claim from matters 
addressed in a final rating decision.  
See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be paid 
or furnished to any individual under laws administered by the VA.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  VA regulations also 
provide that the terms claim and application mean a formal or 
informal communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p).  Generally, the date of receipt of a claim is 
the date on which a claim, information, or evidence is received 
by VA.  38 C.F.R. § 3.1(r).

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. 
§ 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello 
v. Derwinski, 3 Vet. App. 196, 198- 200 (1992).  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of receipt 
of the informal claim.

The Court has also held that VA is not required to conjure up 
issues that were not raised by an appellant.  See Brannon v. 
West, 12 Vet. App. 32 (1998).  To determine when a claim was 
received, the Board must review all communications in the claims 
file that may be construed as an application or claim.  Quarles 
v. Derwinski, 3 Vet. App. 129, 134 (1992).

Analysis

The Veteran asserts that she is entitled to an effective date in 
September 1996 for the award of service connection for residuals 
of a right ophthalmic artery aneurysm.  She argues that she 
originally filed a claim for service connection in September 1996 
for hypertension and cerebral aneurysm and that medical records 
associated with her claim clearly showed that she had two 
aneurysms.  Essentially, she argues that a claim for service 
connection for a right ophthalmic aneurysm was reasonably raised, 
that the RO never addressed the claim in its subsequent rating 
decisions (in February 1997, March 1997, September 1997, May 
1998, and August 1999), and that it remained pending until the 
RO's April 2003 rating decision.

Initially the Board notes that the Federal Circuit has emphasized 
that VA has a duty to fully and sympathetically develop the 
Veteran's claim to its optimum, which includes determining all 
potential claims raised by the evidence and applying all relevant 
laws and regulations.  See Szemraj v. Principi, 357 F.3d 1370, 
1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 
(Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  

In this case, the Board finds that the Veteran's September and 
October 1996 correspondence, read together with the accompanying 
medical evidence, reasonably raised a claim for service 
connection for an ophthalmic aneurysm.  The Board points out that 
the Veteran filed a claim for service connection for hypertension 
and a cerebral aneurysm secondary to hypertension in September 
1996.  At that time she submitted medical evidence showing that 
she also had a probable ophthalmic aneurysm.  In October 1996, 
she stated that she had had a second surgery and wished to submit 
additional medical evidence in support of her claim for service 
connection.  This medical evidence related specifically to the 
surgery associated with the right ophthalmic aneurysm.  

Having determined that a claim for service connection for a 
residuals of a right ophthalmic aneurysm was reasonably raised by 
the record in September and October 1996, the next question at 
issue is whether that claim remained unadjudicated and pending 
until the RO's April 2003 rating decision that awarded service 
connection.

The Board notes that the applicable case law on the question of 
unadjudicated claims is conflicting.  In Deshotel v. Nicholson, 
457 F.3d 1258 (Fed. Cir. 2006), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that where 
a veteran files more than one claim at a time and the rating 
decision acts on one claim but not another, the second claim is 
deemed denied, and the appeal period begins to run.  In Ingram v. 
Nicholson, 21 Vet. App. 232 (2007), however, the Court held that 
a reasonably raised claim remains pending until there is a 
recognition of the substance of the claim in an RO decision from 
which a claimant could deduce that the claim was adjudicated, or 
an explicit adjudication of the subsequent claim for the same 
disability.

Here, the RO's rating decisions in February 1997, March 1997, 
September 1997, May 1998, and August 1999, addressed the 
Veteran's claims for service connection for hypertension and for 
subarachnoid hemorrhage resulting from cerebral aneurysm 
(secondary to hypertension), but failed to specifically address a 
claim for service connection for residuals of a right ophthalmic 
aneurysm.  

Under these circumstances, the Federal Circuit's holding in 
Deshotel would support a finding that the claim for service 
connection for residuals of a right ophthalmic aneurysm was 
implicitly denied by the RO's rating decisions in February 1997, 
March 1997, September 1997, May 1998, and August 1999.  The Board 
notes, however, that none of these rating decisions addressed the 
substance of the claim for service connection for residuals of a 
right ophthalmic aneurysm nor could it be reasonably deduced that 
the claim had been adjudicated.  Hence, following the Court's 
holding in Ingram, the claim for service connection for residuals 
of a right ophthalmic aneurysm would be an unadjudicated claim 
that remained pending.  As noted above, the case law on this 
matter is unsettled, with apparently conflicting holdings in 
Deshotel and Ingram, at least when applied to the facts of this 
particular case.  To provide the Veteran with the greatest 
possible consideration, however, the Board will apply Ingram and 
therefore finds that the September 1996 claim remained pending 
until the April 2003 rating decision.

Consequently, the Board finds that September 9, 1996 is the date 
of claim in this case and should be the effective date for the 
establishment of service connection for residuals of a right 
ophthalmic aneurysm.  To this extent, the appeal is granted.  
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an effective date from September 9, 1996, but no 
earlier, for the award of service connection for residuals of a 
right ophthalmic aneurysm is granted, subject to the regulations 
governing the payment of monetary awards.


____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


